Citation Nr: 1436793	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an increased rating greater than 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his low back disability with radiculopathy down the left lower extremity is worse than currently rated.  

The Veteran was last afforded a VA examination related to these conditions in June 2010, over four years ago.  The Veteran appears to have been treated ongoing at the VAMC in Martinez, California, and those records are in the claims folder through October 2011.  Thereafter, the RO attempted to obtain records from the San Francisco, California VAMC in July 2012, which resulted in a negative reply.  There is also evidence in the record that the Veteran has received treatment from the VAMC in Los Angeles, California.  In fact, the Los Angeles VAMC was listed as the Veteran's "temporary" address from January 17, 2014 to February 11, 2014.  The RO must obtain records from the VAMC in Martinez, California from October 2011 to the present and any records from the VAMC in Los Angeles, California from 2006 to the present (the relevant time period for the increased ratings currently on appeal).  In light of the missing records and the time lapse since the Veteran was last afforded a VA examination, a new VA examination is warranted.

Also noteworthy, it appears the RO has been unsuccessful in providing the Veteran notice relevant to his claims on appeal, to include providing him with a copy of the May 2014 Supplemental Statement of the Case (SSOC).  The claims file indicates since the filing of his claim in 2007, the Veteran has changed addresses at least four times.  He listed one address on his February 2007 increased rating claim ("Address #1").  In a February 2012 Employment Questionnaire form, the Veteran listed a completely different address ("Address #2").  From January 17, 2014 to February 11, 2014, the VAMC in Los Angeles is listed as the Veteran's "temporary address" ("Address #3").  Finally, in May 2014, a VA letter was returned by the post-office indicating the Veteran's address was no longer current.  The envelope, however, provided a forwarding address ("Address #4").

The Board notes it is the Veteran's duty to ensure his address is current with the VA.  Since it is necessary to remand these claims for other reasons, however, the RO should attempt to reach the Veteran at Address #4 since this appears to be the most current information of the Veteran's whereabouts.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at the forwarding address listed on the May 2014 returned mail envelope ("Address #4").  The Veteran should be provided a copy of the May 2014 SSOC and any other information that has bounced back at alternative addresses.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, and the RO/AMC should obtain the Veteran's medical records for treatment from the VAMC in Martinez, California and all associate outpatient clinics from October 2011 to the present and the VAMC in Los Angeles, California and all associated outpatient clinics from 2006 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate orthopedic and neurological VA examinations to determine the current severity of his service-connected lumbar spine disability and his service-connected radiculopathy of the left lower extremity, and any additional orthopedic or neurological manifestations found on examination.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

A complete rationale for all opinions must be provided.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any of the scheduled examinations, documentation must be obtained which shows that notice scheduling the Veteran for the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, readjudicate the claims.  If the claims are denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

